NON-FINAL ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
I.	Acknowledgements
The instant application has an actual filing date of April 30, 2020.  
Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The instant application is a reissue application of U.S. Pat. 9,961,324.  The ’324 patent issued from App. 14/435,408, filed Apr. 13, 2015, under 35 U.S.C. § 371 as a national stage entry of PCT/IB2013/059349, filed Oct. 14, 2013.  The ’324 patent claims foreign priority to Italian App. TO2012A0901, filed Oct. 15, 2012.
Claims 1-20 are pending.  Claim 20 is newly proposed in this proceeding.
II.	Prosecution History
The ’408 application was filed with 22 claims.
In the first Office action, claims 1, 4, 6, 11, 15, 16, and 18 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, ’408 App., Non-Final Rej., 01/19/2017, p. 4.  Claims 18-22 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Id. at 6.  Claims 1-3, 5, and 8-22 were rejected under pre-AIA  35 U.S.C. § 102(b) as being anticipated by EP 1524859 (Lei et al.).  Id. at 7.  Claims 4, 6, and 7 were rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Lei et al. in view of WO 2009136681 (Oh et al.).  Id. at 17.
The applicant canceled claims 18 and 19 and significantly amended the remaining claims, arguing that Lei and Oh did not disclose or render obvious: “entering a signaling indicating a presence of a corresponding plurality of independently decodable regions, . . . entering a signaling indicating an association between each of said component regions and each of said independently decodable regions, . . . and . . . any of said independent component regions can be associated with any of said independently decodable regions in an independent way,” ’408 App., Response, 04/19/2017, p. 8.
The examiner disagreed with the applicant’s argument and maintained the rejections of claims 1-3, 5, 8-17, and 20-22 under § 102 and claims 4, 6, and 7 under § 103.  ’408 App., Final Rej., 05/09/2017, pp. 6-23.  The examiner further rejected claims 1, 2, 5-7, 17, and 20-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, and rejected claims 20-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Id. at 2-6.
The applicant filed a Request for Continued Examination, cancelling claim 16 and significantly amending the remaining claims.  Among these amendments, the applicant explicitly amended independent claim 11 from its original form, reciting “selecting for decoding one or more of the plurality of independently decodable regions” to “selecting for decoding a set of the three or more independently decodable regions,” and the applicant explicitly amended independent claim 20 to add “wherein said three or more independent component regions are originated by a plurality of video sources.”  ’408 Application, Request for Continued Examination, 08/04/2017, pp. 4, 6.  Regarding the prior art rejections, the applicant argued:
Claim 1 is directed to a method for “generating a digital video stream in a video stream
generator comprising a video stream receiver unit and a video encoder”. Claim 1 recites that the “video stream receiver” receives “three or more component video streams from a plurality of video sources” and that the “three or more component video streams” are mapped to “three or more independently decodable regions”.

Claim 1 is further amended to clarify that a “signaling” is then entered “by said video
encoder”. The “signaling” indicates “an association between each of said three or more
component video streams” and each “of said three or more independently decodable regions”. Advantageously, “any of said three or more component regions can be associated with any of said three or more independently decodable regions in an independent way”. A “digital video stream comprising said signaling” is then outputted.

Thus, in claim 1, the number of independently decodable regions that can be input to
and output by the encoder are three or more. Similarly, the decoder of claim 11 can receive a “digital video stream including three or more independent component regions” and select to decode “a set of the three of more independently decodable regions”. Thus, in claim 1 and in the other independent claims, the independent component regions are originated by a plurality of video sources and more video contents are present “in the container video stream” that are independent from one another.

These aspects of the independent claims are not disclosed or suggested by Lei. In Lei,
only two regions are present. In addition, there is no disclosure or suggestion that these two regions are “independently decodable regions,” as recited in claim 1. Rather, the two regions in Lei always refer to the same 3D video content coming from a single video source which can be displayed in both 2D and 3D. The ability to display content in 2D or 3D does not make the content independent — it just makes the content backwards compatible.

Lei relates to a method for receiving “3D video” (see ¶19) and Lei allows the possibility of displaying this content as 2D or 3D. Lei may visually present a two-dimensional image or a 3D image. See ¶¶16-18. However, these teachings only relate to two dependent regions – not “three or more independently decodable regions,” as recited in claim 1. Further, the 2D and 3D content of Lei are not “independent,” as previously stated, and do not disclose or suggest “three or more independently decodable regions,” as recited in claim 1.

More specifically, Lei attempts to use the MPEG2 standard in an interlaced way (see ¶8)
in order to transmit a single stereoscopic video stream in a backward compatible and flexible way. This makes it possible for apparatuses and existing transmission and reception networks to use the standard and makes it possible to see the 3D content in 2D mode. However, the possibility of seeing more “independently decodable regions” that are associated with “a plurality of video sources” is outside the scope of and is not disclosed or suggested by Lei. In fact, the teachings and description of Lei preclude the presence of “three or more component video streams from a plurality of video sources” in the context of “three or more independently decodable regions”.

In contrast to claim 1, Lei only displays a single 3D content in 2D or 3D mode. This does
not disclose or suggest the ability to display an arbitrary number of contents that are associated to the “three or more component video streams” that originate in the context of “a plurality of video sources”.

Oh fails to remedy the deficiencies of Lei. Oh allows the transmission of multiple tiles
using the AVC-MPEG 4 standard in a backward compatible way. However, the issues addressed by Oh and [Lei] differ from embodiments of the invention. Embodiments of the invention make it possible to select unique and independent content (from among multiple independent decodable regions in the context of “a plurality of video sources”). A user may be able to select, from the same “container video stream”, a camera of the F1 Grand Prix or a 3D show that can be seen in 2D or 3D.

To solve this problem, it is necessary to include a “signaling”, when coding and decoding, related to binding a content (e.g., the “three or more component video streams”) to the “three or more” independently codable or decodable regions present in the “container video stream”. This issue is not disclosed or addressed by Lei (where there is only one content) or Oh.

For at least these reasons, it is respectfully submitted that claim 1 is patentable over the
cited references. Claims 11 and 20 are patentable over the cited references for substantially the same reasons as discussed above with regard to claim 1.

’408 App., RCE, 08/04/2017, pp. 8-10.
The examiner subsequently allowed claims 1-15, 17, and 20-22, providing the following statement of reasons for allowance:
Regarding claims 1, 11 and 20, the closet prior art does not specifically teach or reasonably suggest receiving by said video stream receiver unit three or more component video streams from a plurality of video sources; mapping said three or more component video streams to three or more independently decodable regions; entering by said video encoder a signalling indicating a presence of corresponding three or more independently decodable regions, entering by said video encoder a signalling indicating an association between each of said three or more component video streams and each of said three or more independently decodable regions, whereby any of said three or more component regions can be associated with any of said three or more independently decodable regions in an independent way. Dependent claims 2-10, 12- 15, 17, 21, and 22 ate allowed for the reasons concerning the independent claim.

’408 App., Notice of Allowability, 01/12/2018, p. 3.  Claims 1-15, 17, and 20-22 were renumbered as patented claims 1-19.
III.	Claim Objections
The amendment filed 30 April 2020 is objected to because claims 8, 15, and 17 contain strikethroughs indicating the deletion of text rather than brackets, as required by 37 CFR 1.173(d).  Additionally, the word “the” in line 4 of claim 5 should be underlined to indicate that it is newly added.

IV.	Reissue Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  Specifically, the declaration purports to describe an error from the perspective of the presented amendments rather than referring to the specific portions of the original patent wherein lies the actual error.  Describing how an error is corrected is different from identifying the error.

V.	Claim Rejections – 35 U.S.C. § 251
Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
VI.	Recapture
Claims 11-19 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
	Independent claim 11 has been amended in this proceeding to replace “selecting for decoding a set of the three or more independently decodable regions” with “selecting for decoding one or more of the three or more independently decodable regions”.  Claims 11-16 are therefore broadened in at least this respect.  During prosecution of the ’408 application, the applicant explicitly amended independent claim 11 from its original form, reciting “selecting for decoding one or more of the plurality of independently decodable regions” to “selecting for decoding a set of the three or more independently decodable regions”.  ’408 Application, Request for Continued Examination, 08/04/2017, p. 4.  This narrowing amendment constitutes surrender generating subject matter, and the broadened aspect in this reissue directly relates to the surrender generating subject matter in that it seeks to undo the narrowing amendment in this respect.  Because the amendment seeks to entirely eliminate the narrowing aspect of the explicit amendment made during prosecution, it does not materially narrow the claim in other aspects related to the identified surrender generating subject matter.  Thus, claims 11-16 present an improper recapture of claimed subject matter which was surrendered in an application to obtain the original patent.
	Independent claim 17 has been amended to remove the limitation, “wherein said three or more independent component regions are originated by a plurality of video sources.” Claims 17-19 are therefore broadened in at least this respect.  During prosecution of the ’408 application, the applicant explicitly amended the claims to add the now-deleted limitation.  ’408 Application, Request for Continued Examination, 08/04/2017, pp. 6.  This narrowing amendment constitutes surrender generating subject matter, and the broadened aspect in this reissue directly relates to the surrender generating subject matter in that it seeks to undo the narrowing amendment in this respect.  Because the amendment seeks to entirely eliminate the narrowing aspect of the explicit amendment made during prosecution, it does not materially narrow the claim in other aspects related to the identified surrender generating subject matter.  Thus, claims 17-19 present an improper recapture of claimed subject matter which was surrendered in an application to obtain the original patent.
VII.	Allowably Subject Matter
Claims 1-20 are rejected as set forth above under 35 U.S.C. § 251.  However, the claims appear to be otherwise allowable over the prior art.
	Regarding independent claim 1, the prior art of record fails to teach or suggest receiving three or more component video streams from a plurality of video sources, mapping the component video streams to three or more independently decodable regions, and entering a signalling indicating an association between each component video stream and each independently decodable region, whereby any of the component video streams can be associated with any of the independently decodabl3e regions in an independent way, in the context of the remaining limitations of claim 1.
	Regarding independent claim 11, the prior art of record fails to teach or suggest reading a signaling indicating an association been each of three or more component video streams and each of three or more independently decodable regions, wherein the component video streams are originated by a plurality of video sources and wherein any of the component video streams can be associated with any of the independently decodable regions in an independent way, and selecting for decoding one or more of the three or more independently decodable regions, in the context of the remaining limitations of claim 11.
	Regarding independent claim 17, the prior art of record fails to teach or suggest a signaling decoder configured to read a signaling indicating an association been the three or more component video streams and each of three or more independently decodable regions, and wherein any of the component video streams can be associated with any of the independently decodable regions in an independent way, and a selecting unit configured to select for decoding a set of the three or more independently decodable regions, in the context of the remaining limitations of claim 17.
VIII.	Conclusion

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,961,324 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC B KISS whose telephone number is (571)272-3699.  The Examiner can normally be reached on Mon - Fri 7:30-5:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC B. KISS/
Primary Examiner, Art Unit 3992

Conferees: 

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992